United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
COMMISSARY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2233
Issued: February 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decisions dated May 16, 2008, which terminated her compensation
benefits. Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits.
FACTUAL HISTORY
On April 2, 2007 appellant, a 37-year-old sales store checker, injured her right shoulder
and right wrist while lifting an item weighing 30 to 35 pounds. She filed a claim for benefits,
which the Office accepted for right shoulder sprain, right upper arm sprain and right wrist sprain.
The Office commenced payment for temporary total disability compensation.

In a report dated May 11, 2007, Dr. Mark A. Cohen, a Board-certified orthopedic surgeon
and appellant’s treating physician, stated that she still has pain in her shoulder and wrist, with
vacillating pain radiating toward her neck and upper back area on the right side. He also noted
pain with range of motion, diffuse tenderness over the wrist and right paraspinal muscle
tenderness and spasm. Dr. Cohen diagnosed cervical sprain, sprain of the right shoulder and
sprain of the right wrist, causally related to the April 2007 work injury. He continued to submit
periodic reports updating appellant’s condition and indicated that she remained totally disabled
due to her April 2007 employment injury.
In order to determine appellant’s current condition and to ascertain whether she still
suffered residuals from her accepted condition, the Office referred her for a second opinion
examination with Dr. Robert A. Smith, Board-certified in orthopedic surgery.
In a report dated November 16, 2007, received by the Office on December 4, 2007,
Dr. Smith, after reviewing the medical history and statement of accepted facts, indicated that
appellant’s subjective complaints of pain in her right wrist, right upper arm and right shoulder
were not supported by objective findings. He noted that appellant’s right hand showed no
deformity or atrophy and that she displayed “pseudo weakness” in the relevant upper extremity
muscle groups due to lack of effort. Dr. Smith found no evidence of any intrinsic abnormality of
the shoulder joint and or any evidence of any spasm or muscle atrophy in the muscles around the
upper back or shoulder. He advised based on his examination that appellant’s conditions had
long since resolved and that she had reached maximum medical improvement in that regard.
Dr. Smith concluded that appellant no longer had residuals from her accepted right shoulder and
right wrist conditions and required no further treatment.
In a report dated December 6, 2007, Dr. William J. Launder, Board-certified in
orthopedic surgery and Dr. Cohen’s associate, stated that appellant had horrible pain in her right
hand and considerable pain in her left upper back on the left side. He noted that she felt unable
to work. Dr. Launder advised that appellant was awaiting approval for surgery. He noted
tenderness in the left paracervical and left parathoracic areas on examination, with a painful and
tender nodule in the flexor crease of her thumb and an extremely positive Finkelstein’s test.
Dr. Launder diagnosed cervicothoracic strain, de Quervain’s syndrome and trigger thumb.
In a February 4, 2008 report, Dr. Launder related that appellant stated that she had lost
complete use of her right thumb, which was extremely painful and intolerable. He advised that
appellant wanted surgery to repair her right thumb. Dr. Launder also noted midback pain,
predominantly on the right, near her scapula, which was nonradicular. He reiterated his previous
diagnoses of right trigger thumb, right de Quervain’s syndrome and severe thoracic strain.
The Office found that, there was a conflict in the medical evidence between appellant’s
treating physicians, Drs. Cohen and Launder, who opined that she remained totally disabled due
to her April 3, 2007 employment injury, and Dr. Smith, the second opinion physician, who
opined that her accepted conditions had resolved and that she was able to perform her date-ofinjury job without restrictions. It referred the case to a referee medical specialist, Dr. David
Dorin, Board-certified in orthopedic surgery, who stated in a March 18, 2008 report that
appellant’s accepted right wrist and right shoulder conditions had long ago healed. He advised
that appellant had no residual abnormalities resulting from the original sprain of the right wrist

2

and right shoulder. Dr. Dorin noted that she showed a lack of cooperation and dramatic overlay
during her examination and opined that there was no need for any further treatment or surgery.
He concluded that she could return to her regular work activities with no limitations.
In a notice of proposed termination dated April 11, 2008, the Office, based on
Dr. Dorin’s opinion, found that the weight of the medical evidence demonstrated that appellant
was no longer disabled due to her April 2, 2007 employment injury. It found that Dr. Dorin’s
opinion was that of an impartial medical examiner sufficient to resolve the conflict in the
medical evidence and constituted the weight of the medical evidence. The Office allowed
appellant 30 days to submit additional evidence or legal argument in opposition to the proposed
termination.
In reports dated March 24 and April 24, 2008, Dr. Cohen reiterated his opinion that
appellant was unable to work due to her accepted right wrist and right shoulder conditions.
By decision dated May 16, 2008, the Office terminated appellant’s compensation
benefits, effective May 12, 2008.1
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
After it has determined that an employee has disability causally related to his or her federal
employment, the Office may not terminate compensation without establishing that the disability
has ceased or that it is no longer related to the employment.3
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee the Secretary shall appoint a
third physician who shall make an examination.4
ANALYSIS
In order to resolve the conflict in the medical evidence between appellant’s treating
physicians, Drs. Cohen and Launder, and Dr. Smith, the second opinion physician, the Office
referred the case to a referee medical specialist, Dr. Dorin, who opined in his March 18, 2008
1

On June 2, 2008 appellant requested a review of the written record. By decision dated October 22, 2008, an
Office hearing representative affirmed the May 16, 2008 termination decision, finding that the Office met its burden
to terminate compensation. As this decision was issued after appellant filed her appeal with the Board on
August 12, 2008, it is null and void. See Douglas E. Billings, 41 ECAB 880 (1990); Oren E. Beck, 33 ECAB
1551 (1982). By decision dated September 5, 2008, the Office denied appellant’s schedule award claim. As this
decision, on an issue not adjudicated prior to the filing of this appeal, was issued following the docketing of this
appeal, the Board lacks jurisdiction to review this decision.
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Regina T. Pellecchia, 53 ECAB 155 (2001).

3

report that appellant’s accepted conditions of sprained right wrist and sprained right shoulder,
stemming from her April 2007 work injury, had resolved and that she could return to her regular
work activities with no limitations. Dr. Dorin advised that appellant had no residual
abnormalities resulting from the original sprain of the right wrist and right shoulder and stated
that there was no need for any further treatment or surgery. The Office relied on Dr. Dorin’s
opinion in its May 16, 2008 decision, finding that appellant had no residuals or continuing
disability stemming from her April 2007 work injury and was therefore not entitled to
compensation or medical benefits.
The Board finds that Dr. Dorin’s referee opinion negated a causal relationship between
appellant’s condition and disability and constituted medical evidence sufficient to establish that
appellant no longer had any residuals from her accepted April 2007 injury. His opinion is
sufficiently probative, rationalized and based upon a proper factual background. Therefore, the
Office properly accorded Dr. Dorin’s opinion the special weight of an impartial medical
examiner.5
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits.

5

Gary R. Seiber, 46 ECAB 215 (1994).

4

ORDER
IT IS HEREBY ORDERED THAT the May 16, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

